25 Ill. App. 3d 191 (1974)
323 N.E.2d 48
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
VINCENT M. GERACI, Defendant-Appellant.
No. 59869.
Illinois Appellate Court  First District (5th Division).
December 13, 1974.
Rehearing denied January 10, 1975.
Howard T. Savage, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Mary Ellen Dienes, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.